Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 1 of 18 PageID #: 2106




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION



THE ESTATE OF ROBERT BEAR                           5:18-CV-05036-JLV
SHIELD; JERRY BEAR SHIELD, SR.,
JERRY BEAR SHIELD, JR., JAYDEE
SPOTTED ELK, AMERICAN ZURICH
INSURANCE COMPANY, BROUGHT IN
FROM 19-5044 WHEN CASES WERE
CONSOLIDATED; AND HEAVY
CONSTRUCTORS INC., BROUGHT IN                ORDER GRANTING IN PART AND
FROM 19-5044 WHEN CASES WERE                  DENYING IN PART MOTION TO
CONSOLIDATED;                                COMPEL BY PLAINTIFFS HEAVY
                                            CONSTRUCTORS, INC. AND ZURICH
                   Plaintiffs,                   INSURANCE COMPANY

      vs.
                                                       Docket No. 113
KUMHO TIRE U.S.A., INC., KUMHO
TIRE MERGER SUBSIDIARY, INC.,
KUMHO TIRE CO. INC., KUMHO TIRE
(VIETNAM) CO., LTD., BROUGHT IN
FROM 19-5044 WHEN CASES WERE
CONSOLIDATED;
                   Defendants.



                                  INTRODUCTION

      This matter represents the consolidation of two separate civil cases

involving products liability-related claims arising out of the same automobile

accident, allegedly caused by the malfunction of a truck tire. Now pending is a

motion to compel discovery from defendant Kumho Tire U.S.A., Inc. by

plaintiffs Heavy Constructors, Inc. and Zurich Insurance Company (collectively
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 2 of 18 PageID #: 2107




hereinafter “Heavy”). See Docket No. 113. This matter was referred to this

magistrate judge for determination pursuant to 28 U.S.C. § 636(b)(1)(A) and the

October 16, 2014, standing order of the Honorable Jeffrey L. Viken, United

States District Judge. See Docket No. 116.

                                     FACTS

      This case represents two consolidated cases arising out of the same

automobile accident due to an allegedly defective tire designed, manufactured

and distributed by defendants. On June 22, 2016, Robert Bear Shield, Justin

Hawk Wing, and Jaydee Spotted Elk were commuting back from a job site

where they had been performing work on behalf of Heavy. They were riding in

a work truck owned by Heavy, a 2002 Ford F250 flatbed pickup truck. The

truck was equipped with four Kumho tires, including an LT 265/17/16 tire

manufactured by Kumho in the sixth week of 2012.

      While traveling on an interstate highway, the tire tread on the LT

265/17/16 tire separated from the sidewalls, causing Robert, the driver, to lose

control of the vehicle. The pickup truck crashed, killing Robert and throwing

Justin from the vehicle, severely injuring Justin. Heavy asserts it suffered

injury in the form of property damage and paid out workers compensation

insurance benefits on behalf of Justin. Heavy brought suit against the Kumho

defendants asserting claims of negligence, strict liability, and breach of express

and implied warranty.

      The three named defendants are Kumho Tire Co., Inc. (“KTCI”), a South

Korean company and parent company to the other defendants. Kumho Tire

                                        2
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 3 of 18 PageID #: 2108




(Vietnam) Co, Ltd. (Kumho Vietnam), is a Vietnamese corporation and was the

manufacturer of the accident tire. Kumho Tire U.S.A., Inc. (“KTUSA”) is a

United States corporation and was the importer and distributor of the tire in

question. KTUSA is a wholly owned subsidiary of KTCI.

                                  DISCUSSION

A.    Standards Governing Discovery

      Federal Rule of Civil Procedure 26(b)(1) sets forth the scope of discovery

in civil cases pending in federal court:

      Unless otherwise limited by court order, the scope of discovery is
      as follows: Parties may obtain discovery regarding any
      nonprivileged matter that is relevant to any party’s claim or
      defense and proportional to the needs of the case, considering the
      importance of the issues at stake in the action, the amount in
      controversy, the parties’ relative access to relevant information, the
      parties’ resources, the importance of the discovery in resolving the
      issues, and whether the burden or expense of the proposed
      discovery outweighs its likely benefit. Information within the scope
      of discovery need not be admissible in evidence to be discoverable.
See FED. R. CIV. P. 26(b)(1). Rule 26 contains specific limitations relative to

electronic discovery and other objections to providing discovery:

      (B)   Specific Limitations on Electronically Stored Information. A
            party need not provide discovery of electronically stored
            information from sources that the party identifies as not
            reasonably accessible because of undue burden or cost. On
            motion to compel discovery or for a protective order, the
            party from whom discovery is sought must show that the
            information is not reasonably accessible because of undue
            burden or cost. If that showing is made, the court may
            nonetheless order discovery from such sources if the
            requesting party shows good cause, considering the
            limitations of Rule 26(b)(2)(C). The court may specify the
            conditions for the discovery.




                                           3
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 4 of 18 PageID #: 2109




      (C)    When Required. On motion or on its own, the court must
             limit the frequency or extent of discovery otherwise allowed
             by these rules or by local rule if it determines that:
             (i)     the discovery sought is unreasonably cumulative or
                     duplicative, or can be obtained from some other source
                     that is more convenient, less burdensome, or less
                     expensive;
             (ii)    the party seeking discovery has had ample opportunity to
                     obtain the information by discovery in the action; or
             (iii)   the proposed discovery is outside the scope permitted by
                     Rule 26(b)(1).
See FED. R. CIV. P. 26(b)(2)(B) and (C).

      A party claiming a privilege as to requested discovery has the burden of

proving the basis for the application of the privilege:

      When a party withholds information otherwise discoverable by
      claiming that the information is privileged or subject to protection
      as trial-preparation material, the party must:
             (i)     expressly make the claim; and
             (ii)    describe the nature of the documents,
                     communications, or tangible things not produced or
                     disclosedBand do so in a manner that, without
                     revealing information itself privileged or protected, will
                     enable other parties to assess the claim.
See FED. R. CIV. P. 26(b)(5)(A).

      If a party fails to respond to a proper request for discovery, or if an

evasive or incomplete response is made, the party requesting the discovery is

entitled to move for a motion compelling disclosure after having made a good

faith effort to resolve the dispute by conferring first with the other party. See

FED. R. CIV. P. 37(a).

     The scope of discovery under Rule 26(b) is extremely broad. See 8 Charles

A. Wright & Arthur R. Miller, Federal Practice & Procedure ' 2007, 36-37


                                           4
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 5 of 18 PageID #: 2110




(1970) (hereinafter "Wright & Miller"). The reason for the broad scope of

discovery is that "[m]utual knowledge of all the relevant facts gathered by both

parties is essential to proper litigation. To that end, either party may compel

the other to disgorge whatever facts he has in his possession." 8 Wright &

Miller, § 2007, 39 (quoting Hickman v. Taylor, 329 U.S. 495, 507-08 (1947)).

The Federal Rules distinguish between discoverability and admissibility of

evidence. FED. R. CIV. P. 26(b)(1), 32, and 33(a)(2) & (c). Therefore, the rules of

evidence assume the task of keeping out incompetent, unreliable, or prejudicial

evidence at trial. These considerations are not inherent barriers to discovery,

however.

      “Relevancy is to be broadly construed for discovery issues and is not

limited to the precise issues set out in the pleadings. Relevancy . . .

encompass[es] ‘any matter that could bear on, or that reasonably could lead to

other matter that could bear on, any issue that is or may be in the case.’ ”

E.E.O.C. v. Woodmen of the World Life Ins. Society, 2007 WL 1217919 at *1

(D. Neb. Mar. 15, 2007) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

340, 351 (1978)). The party seeking discovery must make a “threshold showing

of relevance before production of information, which does not reasonably bear

on the issues in the case, is required.” Id. (citing Hofer v. Mack Trucks, Inc.,

981 F.2d 377, 380 (8th Cir. 1993)). “Mere speculation that information might

be useful will not suffice; litigants seeking to compel discovery must describe

with a reasonable degree of specificity, the information they hope to obtain and




                                         5
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 6 of 18 PageID #: 2111




its importance to their case.” Id. (citing Cervantes v. Time, Inc., 464 F.2d 986,

994 (8th Cir. 1972)).

      Discoverable information itself need not be admissible at trial; rather, the

defining question is whether it is within the scope of discovery. See FED. R. CIV.

P. 26(b)(1). Additionally, the court may limit the frequency and extent of

discovery. See FED. R. CIV. P. 26(b)(2); see also Roberts v. Shawnee Mission

Ford, Inc., 352 F.3d 358, 361 (8th Cir. 2003) (“The rule vests the district court

with discretion to limit discovery if it determines, inter alia, the burden or

expense of the proposed discovery outweighs its likely benefit.”); Continental

Illinois Nat’l Bank & Trust Co. of Chicago v. Caton, 136 F.R.D. 682, 684-85 (D.

Kan. 1991) (“All discovery requests are a burden on the party who must

respond thereto. Unless the task of producing or answering is unusual, undue

or extraordinary, the general rule requires the entity answering or producing

the documents to bear that burden.”).

      Heavy was under a duty to meet and confer with KTUSA before filing this

motion to attempt to resolve the parties’ discovery dispute. Heavy asserts it

satisfied that duty, providing a detailed description of the parties’ attempts.

KTUSA does not dispute that Heavy satisfied its burden. Accordingly, the

motion is ripe for decision.

B.    Relevancy

      There are four main areas of contention: relevancy, a subset of relevancy

involving substantial similarity of products on which discovery is sought,

whether documents are within KTUSA’s control or custody, and whether

                                         6
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 7 of 18 PageID #: 2112




KTUSA’s assertion that some categories of documents do not exist should be

taken at face value. The court addresses relevancy first because it is Heavy’s

initial burden to establish this foundation.1

      Previously, KTCI and Kumho Vietnam made motions to dismiss the

claims against them. Kumho Vietnam argued exclusively that the court lacked

personal jurisdiction over it. KTCI argued the court lacked personal

jurisdiction over it, but also argued the claims asserted by Heavy against it

were barred by the statute of limitations. This court issued recommended

dispositions on both motions, agreeing that both defendants should be

dismissed from this lawsuit. Heavy has objected to the court’s

recommendations and those objections are still pending before the

district court.

      The court notes much of the disputed discovery which is the subject of

Heavy’s motion bears on the issue whether this court has personal jurisdiction

over KTCI. However, this court’s recommended disposition of KTCI’s motion to

dismiss found that the court lacked personal jurisdiction over KTCI, and also

that Heavy’s claims against KTCI were time-barred. See Docket No. 102 at

pp. 8-24. Thus, even though the requested discovery might assist Heavy to

carry the day before the district court on its objections to this court’s findings



1 Numerous times Heavy mentions it served KTUSA with 96 discovery requests
and makes sweeping statements about the inadequacy of KTUSA’s response.
The court will not sift through all 96 discovery requests and attempt to
ascertain whether they were adequately responded to by KTUSA. Accordingly,
the court addresses only those specific discovery requests identified by Heavy
in its motion and briefing.
                                         7
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 8 of 18 PageID #: 2113




on the personal jurisdiction issue, it will do nothing to alter the analysis on the

statute of limitations as to claims against KTCI. Specifically, the court held

that South Dakota law required actual service of KTCI within the limitations

period regardless of whether or how closely related KTCI and KTUSA are and

that Heavy had failed to accomplish service on KTCI within the limitations

period. Id. The court incorporates by reference herein its prior findings and

conclusions with regard to the application of the statute of limitations issue

against KTCI. It is with this procedural history that the court evaluates

Heavy’s motion to compel.

      The following discovery requests are not relevant given this court’s

determination that all of Heavy’s claims against KTCI are barred by the statute

of limitations. The requests appear solely designed to shore up arguments that

this court has personal jurisdiction over KTCI and do not appear relevant to

any other issue. Because the issue of personal jurisdiction is essentially

mooted by this court’s conclusion about application of the statute of

limitations, such facts are not relevant to the remaining claims Heavy has

against KTUSA. Should the district court reject this court’s recommended

ruling on the statute of limitations, Heavy may renew its motion to compel on

these items:

      Interrogatory 14—to the extent discovery is sought regarding KTCI’s

officers and directors.

      Interrogatory 15—seeking to discover all revenue KTUSA receives from

KTCI or other Kumho entities.

                                         8
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 9 of 18 PageID #: 2114




      Requests for Production 32 & 33—seeking to obtain communications

by KTUSA to American regulatory agencies on behalf of other Kumho entities in

order to show KTUSA the agent of other Kumho entities.

      Request for Production 56—the distribution agreement between KTCI

and KTUSA including information about how much KTCI invested in the

Georgia tire manufacturing plant owned and operated by KTUSA (the accident

tire in this case was not manufactured at the Georgia plant).

      Request for Production 62—to the extent it seeks a financial statement

from any entity other than KTUSA.

      As to Interrogatory No. 14, the request for names of officers and directors

of KTUSA is relevant and KTUSA should comply by supplying those names to

Heavy in accordance with other rulings in this opinion. As to Request for

Production No. 62, the financial statements of KTUSA are relevant and KTUSA

should comply by supplying those statements in accordance with other rulings

herein.

C.    Battles Over Definitions

      1.    Relevant Time Period

      Heavy defines several key terms in its discovery requests and KTUSA

objects to those definitions. Heavy defines “Relevant Time Period” as being

from 2011 to the present, or 9 years.2 KTUSA in its responses has unilaterally



2 In practice, because there is a continuing duty to supplement discovery
responses up to the time of trial, and because trial in this matter is probably a
year or more away, the Relevant Time Period could end up covering 11-12
years or more.
                                        9
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 10 of 18 PageID #: 2115




limited itself to certain time periods, though the time periods for which it has

provided discovery are not consistent from one discovery response to the next.

KTUSA does not assert that the 9-year time period is unduly burdensome.

      The tire in question was manufactured in 2012. Defendants apparently

admit this model of tire was first manufactured in 2011. The accident

occurred in 2016. Although any time period is necessarily somewhat arbitrary,

the court finds 9 years to be on the excessive side. In Hartsock v. Goodyear

Dunlop Tires North America, 2013 WL 6919715 at *6-7 (D.S.C. Nov. 22, 2013),

the court limited discovery to a seven-year period, which incorporated both pre-

and post-accident time frames. This court followed Hartsock in imposing a

seven-year limit on discovery in McAllister-Lewis v. Goodyear Dunlop Tires

North America, Ltd., 2015 WL 4886539 at *7-8 (D.S.D. Aug. 17, 2015).

Limiting KTUSA’s responses to the period from 2011 until two years after the

accident—to June 22, 2018--appears to the court to be a more reasonable

limitation.

      Evidence that similar tires to the accident tire also failed or resulted in

injury or death is relevant to Heavy’s negligence claim in that could show

knowledge of risk and magnitude of risk. On the strict liability claim, it could

also tend to show feasibility of other designs or unreasonable dangerousness of

the product. However, the further one gets from the date of the accident, the

less probative the evidence is.




                                        10
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 11 of 18 PageID #: 2116




      2.    Model Tire

      Another disputed definition is “Model Tire.” Heavy has defined “Model

Tire” to mean “all substantially similar Kumho branded Road Venture tires of

the diameter (16) as the subject tire and manufactured at the Vietnam plant

that share a common skim stock with the subject tire.”

      Heavy, through its expert tire failure evaluation, identifies both

manufacturing and design defects. See Docket No. 115-3. Specifically, Heavy’s

expert notes there are internal pattern marks present on the tire, indicating

Kumho manufactured the tire using old, aged rubber components, a

manufacturing defect. Heavy’s expert also identifies the thin gauge of the inner

liner of the accident tire as either a manufacturing or a design defect, stating

that the butyl content of the inner liner needs to be confirmed with

documentation from Kumho. Finally, Heavy’s expert states the fact the

accident tire had only a partial nylon cap ply present in the tread cap

construction, as opposed to a full continuous nylon overlay, was a design

defect. Heavy’s expert opines that each of these defects caused or contributed

to the accident. Heavy has also asserted failure to warn claims.

      In a general statement preceding its responses to Heavy’s discovery

requests, KTUSA asserts that “unless two tires are made from the same green

tire specification, there will be differences in the tire that make them

mechanically different,” even if the tires are the same model. See Docket No.

115-1 at p. 2. Thus, KTUSA self-limited its responses to Heavy’s discovery




                                        11
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 12 of 18 PageID #: 2117




requests to only “the subject tire and subject model and size tire manufactured

at the subject plant.” Id. at pp. 2-3.

      Discovery in product liability cases in the Eighth Circuit is limited to

discovery about the exact model of the product that caused the injury and

other substantially similar models of product. Hofer v. Mack Trucks, Inc., 981

F.2d 377, 380 (8th Cir. 1993). The Hofer court acknowledged there was no

black letter rule for discovery in products liability cases, but noted “[g]enerally,

different models of a product will be relevant if they share with the accident-

causing model those characteristics pertinent to the legal issues raised in the

litigation.” Id. at 380-81.

      The court will not engage in a mini-Daubert hearing at the discovery

stage of litigation—the standard of relevancy for discovery is broader than for

admissibility at trial. Brown Bear v. Cuna Mutual Group, 266 F.R.D. 310, 319

(D.S.D 2009); Woodmen of the World Life Ins. Soc’y., 2007 WL 1217919 at *1.

Here, Heavy has identified three possible design and manufacturing defects:

(1) lack of a full nylon cap; (2) use of aged rubber material in manufacturing

the tire; and (3) a too-thin gauge of the inner liner. See Docket No. 115-3.

Accordingly, tires bearing these characteristics with the accident tire are

“substantially similar” to the accident tire and are relevant for discovery

purposes. The court restricts Heavy’s discovery requests including its

definition of “model tire” to (1) other tires manufactured by Kumho that lacked

a full nylon cap; (2) other tires manufactured using the same lot of rubber at

roughly the same time as the accident tire as well as any other Kumho tires in

                                         12
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 13 of 18 PageID #: 2118




which internal pattern marks are present, indicating the use of aged rubber.

As to the inner liner, Kumho must first supply Heavy with documentation as to

what the design specifications were for the accident tire so that Heavy’s expert

can determine if the too-thin inner liner was a manufacturing defect (i.e. the

accident tire’s inner liner was less thick than the design specifications) or a

design defect (i.e. the design specified the gauge thickness that was present in

the accident tire). Once that issue is clarified, Heavy should be entitled to

discovery on the relevant models of tires (if the design called for the thin gauge

inner liner, then discovery on all tires with that design; if the design called for a

thicker liner, than all tires mis-manufactured in such a way that the inner

liner was too thin and did not match the design specifications).

      3.     Custody or Control

      Rule 34 of the Federal Rules of Civil Procedure governs requests for the

production of documents and provides that a party may ask another party to

permit copying of documents Ain the responding party=s possession, custody, or

control.@ See FED. R. CIV. P. 34(a)(1). The concept of documents in a party=s

Apossession@ or Acustody@ is clear enough, but the concept of documents in a

party=s Acontrol@ is not obvious upon a reading of the rule.

      The rule that has developed is that if a party Ahas the legal right to obtain

the document,@ then the document is within that party=s Acontrol@ and, thus,

subject to production under Rule 34. See 8A Charles A. Wright, Arthur R.

Miller, & Richard L. Marcus, Fed. Practice & Procedure, '2210, at 397 (2d ed.

1994). If a party Ahas the right, and the ready ability, to obtain copies of

                                         13
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 14 of 18 PageID #: 2119




documents gathered or created by its” agents pursuant to work done by or on

behalf of the party, “such documents are clearly within the client=s control.@

American Soc. for the Prevention of Cruelty to Animals v. Ringling Bros. &

Barnum & Bailey Circus, 233 F.R.D. 209, 212 (D.D.C. 2006) (citing Poole ex

rel. Elliott v. Textron, Inc., 192 F.R.D. 494, 501 (D. Md. 2000); and Poppino v.

Jones Store Co., 1 F.R.D. 215, 219 (W.D. Mo. 1940)).

      Here, presumably, many of the design and manufacturing documents

relating to the accident tire and other substantially similar “model tires” are in

the possession of KTCI or Kumho Vietnam, KTUSA’s parent and sibling

corporation respectively. However, also presumably, the documents could be

obtained by KTUSA through the simple expedient of asking its parent and

sibling companies for them. KTUSA is the distribution entity of these tires. If

KTUSA can provide official documentation to United States administrative

agencies on behalf of KTCI and Kumho Vietnam, as it apparently has done in

the past, KTUSA can also request and provide the relevant information to

Heavy from its parent and sibling companies. Reviewing each of the below

discovery requests, the court finds all of those documents and all of the

information to be presumptively in KTUSA’s control, if not its actual possession

or custody.

D.    Specific Discovery Requests

      1.      Interrogatories 2-4 and Requests for Production 7-10, 15-20,
              23, and 27-49

      Each of these interrogatories and requests for production of documents

seeks design and manufacturing information about the “model tire” and the
                                        14
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 15 of 18 PageID #: 2120




“subject tire” for a period of 10 years. The discovery is relevant and not

disproportionate to the needs of the case when the “relevant time period” and

“model tire” definitions are modified in accordance with the court’s discussion

immediately above. Heavy’s motion to compel is granted as to these

interrogatories and requests for production, as modified.

      2.    Interrogatory Nos. 8 & 9 and Request for Production 51

      These discovery requests seek the names of KTUSA employees who

contract and solicit business in South Dakota, gross revenue from sales by

KTUSA in South Dakota, and a KTUSA dealer directory for the “relevant time

period.” This information is relevant and should be provided for the modified

time period specified by the court above.

      3.    Requests for Production 11-14

      These discovery requests seek organizational charts or company

directories identifying who the officers and directors are of KTUSA, KTCI,

Kumho Vietnam, and KTM. Although this information is relevant to the

personal jurisdiction issues, and personal jurisdiction is a dead letter at this

point until the district court rules otherwise, the information may also serve to

shore up KTUSA’s liability. Therefore, the court allows the discovery for the

seven-year period specified by the court above. KTM is not a party to this

action and Heavy does not address why discovery of the officers and directors

of a non-party is necessary. KTUSA may omit any discovery for these discovery

requests as to KTM.




                                        15
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 16 of 18 PageID #: 2121




      4.    Request for Production 6

      A Kumho employee, Jennifer Yaek, apparently obtained “total station

electronic data” from the accident vehicle during a joint examination of the

vehicle by plaintiffs and defendants. Request for Production 6 asks for a

complete copy of that data. It is relevant. KTUSA has not argued otherwise.

KTUSA is ordered to produce this data.

      5.    Requests for Production 10, 20, 28, 58 & 65

      These discovery requests seek copies of all advertising, marketing,

pricing, and distribution materials used by KTUSA for the “model tire” for the

“relevant time period,” all “EDGE” training materials provided to Kumho

dealers, and all bills of lading and other business records for the accident tire.

As the definitions of “model tire” and “relevant time period” were modified by

the court above, these requests are relevant and must be provided.

      6.    Request for Production 64

      This discovery request seeks a complete copy of KTUSA’s insurance

policy. Heavy should not have been required to serve KTUSA with a discovery

request for this insurance policy—it is among the items KTUSA was specifically

required to disclose voluntarily, without need for a request, as part of KTUSA’s

initial disclosures. See FED. R. CIV. P. 26(a)(1)(A)(iv). KTUSA is ordered to

produce this document in its entirety.

      7.    Request for Production 61

      This discovery request seeks communications or agreements between the

Kumho entities regarding the manufacture or distribution of the “model tire”

                                         16
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 17 of 18 PageID #: 2122




during the “relevant time period.” As those defined terms are modified by the

court’s above ruling, the information is relevant and must be produced.

E.    KTUSA’s Claims of No Existing Documents

      There are some categories of discovery requested by Heavy as to which

KTUSA says no documents exist. KTUSA shall provide an affidavit to Heavy

signed by a party representative as well as by counsel for KTUSA explaining

what steps were taken by KTUSA to identify or locate these categories of

documents. The court reminds KTUSA that its obligation to provide up-to-date

discovery is a continuing obligation. If documents that were not discovered

initially are identified later, KTUSA must timely provide those documents to

Heavy.

                                  CONCLUSION

      Based on the foregoing law, facts, and analysis, the court hereby

      ORDERS that the motion to compel [Docket No. 113] by plaintiffs Heavy

Constructors, Inc. and American Zurich Insurance Co. is granted in part and

denied in part in accordance with the above opinion. All discovery responses

which the court has compelled must be provided by KTUSA within 21 days of

the date of this order.

                          NOTICE OF RIGHT TO APPEAL

      Pursuant to 28 U.S.C. § 636(b)(1)(A), any party may seek reconsideration

of this order before the district court upon a showing that the order is clearly

erroneous or contrary to law. The parties have fourteen (14) days after service

of this order to file written objections pursuant to 28 U.S.C. § 636(b)(1)(A),

                                        17
Case 5:18-cv-05036-JLV Document 126 Filed 08/04/20 Page 18 of 18 PageID #: 2123




unless an extension of time for good cause is obtained. See FED. R. CIV. P.

72(a); 28 U.S.C. § 636(b)(1)(A). Failure to file timely objections will result in

the waiver of the right to appeal questions of fact. Id. Objections must be

timely and specific in order to require review by the district court. Thompson

v. Nix, 897 F.2d 356 (8th Cir. 1990); Nash v. Black, 781 F.2d 665 (8th Cir.

1986).

      DATED August 4, 2020.


                                       BY THE COURT:


                                       VERONICA L. DUFFY
                                       United States Magistrate Judge




                                         18
